RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 14a0264p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


 JORGE ALBERTO GONZALEZ-GARCIA,                         ┐
                                          Petitioner,   │
                                                        │
                                                        │       No. 13-4417
        v.                                              │
                                                         >
                                                        │
 ERIC H. HOLDER, JR.,                                   │
                                        Respondent.     │
                                                        ┘
                               On Petition for Review from the
                         United States Board of Immigration Appeals.
                               No. A088 642 766—Memphis.
                                   Argued: October 8, 2014
                             Decided and Filed: October 24, 2014

                 Before: BOGGS, SUTTON and STRANCH, Circuit Judges.

                                     _________________

                                          COUNSEL

ARGUED: Maris J. Liss, GEORGE P. MANN & ASSOCIATES, P.C., Farmington Hills,
Michigan, for Petitioner. Stefanie Notarino Hennes, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent. ON BRIEF: Maris J. Liss, GEORGE P. MANN
& ASSOCIATES, P.C., Farmington Hills, Michigan, James P. Tinsley, Tupelo, Mississippi, for
Petitioner. Stefanie Notarino Hennes, Leslie McKay, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.

                                     _________________

                                          OPINION
                                     _________________

       SUTTON, Circuit Judge. The Immigration and Nationality Act makes some forms of
relief available only to applicants who have been physically present in the United States for at




                                               1
No. 13-4417                 Gonzalez-Garcia v. Holder                                   Page 2

least ten years. This ten-year clock stops ticking when the government serves the applicant with
a “notice to appear” in immigration court. Jorge Alberto Gonzalez-Garcia, a Mexican citizen,
entered the United States in September 1999 and received a notice to appear in June 2009—just
three months before the ten-year clock expired. The notice to appear contained all of the
requisite information, save one item: the date and time of the initial hearing. In a precedential
opinion, the Board of Immigration Appeals has held that the ten-year clock stops running upon
service of the notice to appear, even if it fails to tell the immigrant when the hearing will occur.
Matter of Camarillo, 25 I. & N. Dec. 644 (BIA 2011). This reasonable interpretation of the
relevant statutes is entitled to Chevron deference. Nor does it make a difference that the
government later amended the charge to account for the reality that Gonzalez-Garcia entered the
country legally but stayed longer than his visa allowed. For these reasons and those elaborated
below, we dismiss the petition.
                                                 I.

       Gonzalez-Garcia entered the United States with a temporary-visitor visa on September
25, 1999. Three months shy of his ten-year anniversary in the United States, police arrested
him in Mississippi for driving without a license.            At the county sheriff’s office, a
federal immigration-enforcement      agent    interviewed     him,    reporting   afterward      that
Gonzalez-Garcia crossed the United States-Mexico border illegally. The agent served Gonzalez-
Garcia with an I-862 “notice to appear” form, which instructed him that the Department of
Homeland Security planned to initiate removal proceedings against him.

       The I-862 notice-to-appear form, dated June 22, 2009, told Gonzalez-Garcia about the
removal proceedings against him, the legal authority behind them, his allegedly illegal conduct,
and the charges against him. See 8 U.S.C. § 1229(a)(1)(A), (B), (C), (D). The back of the form
advised him of his right to counsel, his duty to keep the Attorney General apprised of his
address, and the consequences of his failure to appear. See id. § 1229(a)(1)(E), (F), (G)(ii). The
form did not, however, tell him where and when to show up, even though that is one of the items
the statute directs the form to contain. See id. § 1229(a)(1)(G)(i). Immigration court staff gave
him this information in a separate notice on August 10, 2009.
No. 13-4417                Gonzalez-Garcia v. Holder                                  Page 3

       The government initially charged Gonzalez-Garcia only with entering the country
illegally. Gonzalez-Garcia contested the charges by producing a copy of his passport, which
showed that he arrived in the United States with a legal visa. The government responded by
filing an I-261 “additional charges of inadmissibility/deportability” form on January 12, 2011.
This new form conceded Gonzalez-Garcia was “admitted to the United States on or about
September 25, 1999,” but added a new charge: that he remained “for a time longer than
permitted.” A.R. 297.

       The immigration judge found that Gonzalez-Garcia had overstayed his visa. In response,
Gonzalez-Garcia applied for “cancellation of removal,” a discretionary form of relief available to
aliens who have been continuously physically present in the United States for at least ten years.
See 8 U.S.C. § 1229b(b)(1). Under the Immigration and Nationality Act’s “stop-time” provision,
the ten-year clock ends “when the alien is served a notice to appear under section 1229(a) of this
title.” Id. § 1229b(d)(1). Because Gonzalez-Garcia was served with the I-862 in June 2009, the
judge found that he missed the ten-year mark by three months.

       Gonzalez-Garcia contended that his removal nonetheless qualified for cancellation
because the I-862 suffered from two defects: It lacked “[t]he time and place at which the
proceedings will be held” in violation of § 1229(a), and the government could not sustain the
charge in it—that he entered the country illegally. As a result, Gonzalez-Garcia claimed, the
government did not serve him with a valid notice to appear until it added the other charge in
January 2011—one year and four months after the ten-year safe harbor period had run.

       The immigration judge, and later the Board of Immigration Appeals, disagreed. Both
relied on a 2011 Board decision, Matter of Camarillo, 25 I. & N. Dec. 644 (B.I.A. 2011), which
held that such defects in a notice to appear do not prevent the triggering of the stop-time
provision. Gonzalez-Garcia filed a timely petition for review in our court.

                                                II.

       Gonzalez-Garcia first insists that an incomplete notice-to-appear form does not trigger
the stop-time rule. Under the Immigration and Nationality Act, “any period of continuous
residence or continuous physical presence in the United States shall be deemed to end . . . when
No. 13-4417                 Gonzalez-Garcia v. Holder                                   Page 4

the alien is served a notice to appear under section 1229(a) of this title.” 8 U.S.C. § 1229b(d)(1).
Section 1229(a) defines a “notice to appear” as a “written notice” specifying seven pieces of
information: (1) the “nature of the proceedings against the alien,” (2) the “legal authority under
which the proceedings are conducted,” (3) the “acts or conduct alleged to be in violation of law,”
(4) the “charges against the alien,” (5) the alien’s right “to secure counsel,” (6) the “requirement
that the alien must provide the Attorney General with a written record of an address and
telephone number,” and (7) the “time and place at which the proceedings will be held.” What
happens when the I-862 notice to appear mentions each item except the last one?

       As Gonzalez-Garcia sees it, an I-862 is not a “notice to appear under section 1229(a)” for
purposes of the stop-time rule unless it contains the time and place of the hearing. That is a
reasonable interpretation of the statute. The problem for Gonzalez-Garcia is that it is not the
only reasonable way to construe these provisions.

       When a statute ambiguously lends itself to more than one interpretation, we may not
substitute one party’s construction of the statute for a reasonable interpretation issued by the
agency charged with administering it. Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc.,
467 U.S. 837, 843 (1984). Congress has delegated authority to interpret the Immigration and
Nationality Act to the Board of Immigration Appeals. 8 U.S.C. § 1103(a)(1); see INS v. Aguirre-
Aguirre, 526 U.S. 415, 424–25 (1999). Invoking that authority, the Board articulated a different,
but equally reasonable, interpretation of these laws. In its view, the provision’s reference to “a
notice to appear under section [1229(a)] . . . merely specifies the document the DHS must serve
on the alien” without “impos[ing] substantive requirements for a notice to appear to be
effective.” Matter of Camarillo, 25 I. & N. Dec. at 647.

       The Board supports this interpretation on several grounds. The purpose of the stop-time
provision is to prevent aliens from accruing continuous physical presence in the United
States while litigating their removal proceedings. Id. at 647. Once an alien receives an I-862
notice-to-appear form—and with it notice that the government plans to initiate removal
proceedings—this purpose might be undermined if an alien continues to accumulate physical
presence while the government schedules a hearing. Id. The Board also thought it impractical to
require the Department of Homeland Security always to include the time and place of removal
No. 13-4417                Gonzalez-Garcia v. Holder                                   Page 5

proceedings in its notices to appear, as a different department (the Department of Justice’s
Executive Office for Immigration Review) schedules the proceedings and notifies the alien about
them. Id. at 648; see 8 C.F.R. § 1003.18.

       This interpretation of the stop-time provision permissibly construes the text of the statute
and the context in which it appears. The statute identifies a form that must be served on the
immigrant. It does not say that only a form that contains every item, including yet-to-be-
determined dates for a hearing, stops the ten-year clock. This interpretation also respects the
setting in which these requirements appear, where one immigration authority (the Department of
Homeland Security) is responsible for identifying potentially illegal immigrants and another
authority (the Executive Office for Immigration Review) is responsible for scheduling and
holding the hearings resulting from these charges.       Any other interpretation would require
Homeland Security investigators to place hearing dates on all notices to appear whether the
Executive Office was prepared to schedule them or not—an approach that might do more to
confuse than inform immigrants about the process triggered by the notice. Our acceptance of
this interpretation is not the first time a court has held that a “defective document nonetheless
serves a useful purpose” and that a given failure to comply with it may be cured later. Yi Di
Wang v. Holder, 759 F.3d 670, 674 (7th Cir. 2014). In Becker v. Montgomery, 532 U.S. 757
(2001), the Supreme Court determined that an appellant’s failure to sign a notice of appeal, a
mandatory requirement under Rule 4 of the Federal Rules of Appellate Procedure, could be
corrected by a signature after the deadline had run. Just as that was a “curable defect,” so was
this. Yi Di Wang, 759 F.3d at 674. In reaching this conclusion, we join the Fourth and Seventh
Circuits, who have come to the same conclusion in well-reasoned opinions. See id.; Urbina v.
Holder, 745 F.3d 736, 740 (4th Cir. 2014).

       That does not end the case. Even if an incomplete notice to appear may stop the ten-year
clock, Gonzalez-Garcia adds, the same should not be true with respect to a notice to appear that
identifies an unsustainable charge and is amended after the ten-year period to impose a
sustainable charge. Recall that the initial notice to appear (within the ten-year period) turned on
the allegation that Gonzalez-Garcia entered the country illegally and the later notice to appear
(after the ten-year period) turned on the allegation that he overstayed his visa. Does this make a
No. 13-4417                Gonzalez-Garcia v. Holder                                  Page 6

difference? No. The statutory regime stops the ten-year clock when the government serves a
notice to appear on the immigrant. Not all notices to appear will lead to successful prosecutions
just as not all indictments will do so. The point is that the immigrant may not continue to accrue
time toward the ten-year safe harbor while the removal process continues, a process that often
lasts many years. Nor is there any evidence that these charges were “trumped up,” A.R. 297;
they were just unsuccessful—something the immigration authorities promptly realized. Nothing
about § 1229(a) indicates that the government must win the charges listed in a notice to appear in
order for the notice to appear to be valid. “[T]he determinative factor” is “not whether the
charge with which [Gonzalez-Garcia] was originally charged was sustained or sustainable but
rather” whether Gonzalez-Garcia received a cognizable notice to appear under section 1229(a).
Cheung v. Holder, 678 F.3d 66, 71 (1st Cir. 2012); accord Urbina, 745 F.3d at 740; Sagastume
v. Holder, 490 F. App’x 712, 716 (6th Cir. 2012). He did. The Board in the end permissibly
determined that Gonzalez-Garcia has not been continuously physically present in the United
States for ten years. In reaching this conclusion, we need not decide what might happen if the
Department of Homeland Security issued a notice to appear without ever filing it with an
immigration court. Cf. Ordaz-Gonzalez v. Holder, 533 F. App’x 752 (9th Cir. 2013) (remanding
to the Board for consideration in light of Camarillo).

       For these reasons, we dismiss the petition for review.